Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2017

                                      No. 04-17-00220-CV

        IN THE INTEREST OF A.B.R., W.C.R. AND K.R.R MINOR CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-19862
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on August 4, 2017. See TEX. R.
APP. P. 35.1. On August 7, 2017, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
       If Appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See id. R. 37.3(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk